Citation Nr: 1641158	
Decision Date: 10/20/16    Archive Date: 11/08/16

DOCKET NO.  05-37 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 




INTRODUCTION

The Veteran served on active duty in the Army from April 1976 to April 1980 with additional active duty for training (ACDUTRA) in May 1975 to October 1975.

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a January 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The matter was subsequently transferred to the RO in Louisville, Kentucky.

This matter has an extensive procedural history.  In March 2009, the Board denied the Veteran's claim for entitlement to service connection for a low back disability.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court) which in an October 2009 Order and pursuant to a Joint Motion for Remand (JMR), vacated the March 2009 denial and remanded the case to the Board.  The Board ordered further development and upon completion of the development again denied the matter in January 2012.  The Veteran again appealed the matter to the Court and in an April 2013 Memorandum Decision, the Court set aside the January 2012 denial and remanded the matter to the Board.  The Board again ordered further development and upon completion of the development denied the matter in October 2014.  The Veteran appealed the denial to the Court and in a January 2016 Memorandum Decision, the Court set aside the October 2014 denial and remanded the matter for readjudication consistent with the decision.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

In January 2016, the Court issued a memorandum decision that vacated the October 2014 Board denial.  The Court found that the Board did not provide sufficient reasons or bases for accepting a 2014 VA opinion as adequate nor did it ensure compliance with the January 2014 remand order.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a Board remand "confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders").  Specifically, the Court found that the examiner's "phrasing suggests that she did not consider the veteran's lay statements as evidence."  The Court cited to the examiner's opinion which stated that, "the Veteran's accounts of continual back pain since service are considered but evidence does not support an etiology related to service."  The Court found that although the examiner mentioned the Veteran's lay statements, "it [was] unclear how they factored into her opinion."  Further, the Court found that "[i]t remains uncertain how the examiner accounted for the Veteran's statements of continuing back pain, given her statements that the in-service back condition resolved without residuals."  Therefore, the Board finds that a remand is necessary to obtain a medical opinion consistent with the Court's directives.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion from the February 2014 VA examiner (or if unavailable, an appropriate medical professional).  The Veteran's electronic claims folder, including a copy of this remand, must be available to the examiner for review.  If the examiner feels that another examination is necessary, another examination should be scheduled.  The examiner is requested to review the electronic claims file (and specifically note such a review in the opinion) and offer an opinion as to the following:
Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current back disability was incurred in or is otherwise related to the Veteran's service.

The examiner's attention is directed to the Veteran's credible statements on file of back problems since service.  In rendering the opinion, the examiner must specifically address the showing of back pain in service coupled with the Veteran's contention of a continuity of symptoms since service.  The examiner should discuss all relevant evidence of record, to include relevant lay statements and relevant medical evidence both in service and since service discharge.

The United States Court of Appeals for Veterans Claims (Court) vacated the Board's October 2014 denial which relied on the February 2014 VA examination report.  Although the Board found the report adequate, the Court found it inadequate.  The Board is remanding for an opinion which will satisfy the Court's review.  In your opinion, please make sure you consider the Veteran's statements on file of back problems since service as credible; any medical significance of the normal back examinations and imaging for over 10 years post service and specifically address the Veteran's complaints of back pain in service coupled with the Veteran's reports of continuity since service, regardless of the absence of contemporaneous medical evidence.  

The Court found that although the examiner mentioned the Veteran's lay statements, "it [was] unclear how they factored into her opinion.  It further stated that the February 2014 VA examiner's phrasing suggests that she did not consider the Veteran's lay statements as evidence.  It cited to the examiner's opinion which stated, "the Veteran's account of continual back pain since service are considered, but evidence does not support an etiology related to service."  Please ensure that the opinion includes a discussion of the credible lay evidence and how it affects the conclusion reached.  

A complete rationale for all opinions must be provided.

2.  Ensure the development outlined above has been accomplished, and then readjudicate the claim on appeal. If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




